pDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments/arguments, see pages 9-10, filed 10/15/2018, with respect to the pending claims 1 - 2, 5 - 11 and 14 - 18 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance and the Examiner's amendment appearing below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a phone conversation with Shrinath Malur on 02/12/2021.
The application has been amended as follows:
In Claim 1, line 1, the recitation “controlling discharge” has been replaced with:
-- controlling a discharge --
In Claim 1, line 5, the recitation “power parameter” has been replaced with:

In Claim 1, line 7, the recitation “a discharge ratio” has been replaced with:
-- the discharge ratio --
In Claim 1, lines 10-11, the recitation “input of plurality of power parameters relating to the vehicle” has been replaced with:
-- input of a plurality of power parameters of the vehicle --
In Claim 1, lines 15, the recitation “with plurality of power” has been replaced with:
-- with the plurality of power --
In Claim 1, lines 19-20, the recitation “the plurality of power parameters for” has been replaced with:
-- the plurality of power parameters of the vehicle for --
In Claim 1, line 23, the recitation “plurality of power parameters” has been replaced with:
-- plurality of power parameters of the vehicle --
In Claim 1, line 26, the recitation “plurality of power parameters,” has been replaced with:
-- plurality of power parameters of the vehicle, --
In Claim 1, line 27, the recitation “and power parameter” has been replaced with:
-- and the power parameter --
In Claim 1, line 37, the recitation “parameters based on” has been replaced with:
-- parameters of the vehicle based on --
In Claim 1, line 38, the recitation “the maximum current” has been replaced with:

In Claim 2, line 3, the recitation “plurality of power parameters,” has been replaced with:
-- plurality of power parameters of the vehicle, --
In Claim 5, line 2, the recitation “the second set of is one” has been replaced with:
-- the second set of bands is one --
In Claim 6, line 3, the recitation “plurality of power parameters” has been replaced with:
-- plurality of power parameters of the vehicle --
In Claim 7, lines 1-3, the recitation “wherein the optimization to determine the optimal value associated with the primary battery comprises:” has been replaced with:
-- wherein the determining the optimal value of current to be discharged by the primary battery comprises --
In Claim 7, line 4, the recitation “a control system” has been replaced with:
-- the control system --
In Claim 7, line 6, the recitation “an error value” has been replaced with:
-- an error value calculated by the error function --
In Claim 7, line 9, the recitation “the varied optimal value” has been replaced with:
-- a varied optimal value --


In Claim 10, line 1, the recitation “controlling discharge” has been replaced with:
-- controlling a discharge --
In Claim 10, line 9, the recitation “estimate power” has been replaced with:
-- estimate a power --
In Claim 10, line 11, the recitation “identify a discharge ratio” has been replaced with:
-- identify the discharge ratio --
In Claim 10, line 14, the recitation “input of plurality of power parameters relating to the vehicle” has been replaced with:
-- input of a plurality of power parameters of to the vehicle --
In Claim 10, line 15, the recitation “of corresponding discharge ratio” has been replaced with:
-- of the corresponding discharge ratio --
In Claim 10, line 18, the recitation “with plurality of power” has been replaced with:
-- with the plurality of power --
In Claim 10, line 20, the recitation “the function parameter based on” has been replaced with:
-- the function of power parameter based on --
In Claim 10, line 22, the recitation “the plurality of power parameters for” has been replaced with:
-- the plurality of power parameters of the vehicle for --
In Claim 10, line 25, the recitation “plurality of power parameters,” has been replaced with:
-- plurality of power parameters of the vehicle, --
In Claim 10, line 28, the recitation “plurality of power parameters,” has been replaced with:
-- plurality of power parameters of the vehicle, --
In Claim 10, line 29, the recitation “and power parameter” has been replaced with:
-- and the power parameter --
In Claim 10, line 38, the recitation “parameters based on” has been replaced with:
-- parameters of the vehicle based on --
In Claim 10, line 38-39, the recitation “the maximum current” has been replaced with:
-- a maximum current --
In Claim 11, line 3, the recitation “plurality of power parameters,” has been replaced with:
-- plurality of power parameters of the vehicle, --
In Claim 14, lines 2-3, the recitation “the second set of is one” has been replaced with:
-- the second set of bands is one --
In Claim 15, line 3, the recitation “plurality of power parameters” has been replaced with:

In Claim 16, lines 2-3, the recitation “wherein the optimization to determine the optimal value associated with the primary battery comprises:” has been replaced with:
-- wherein the determining the optimal value of current to be discharged by the primary battery comprises --
In Claim 16, line 4, the recitation “a control system” has been replaced with:
-- the control system --
In Claim 16, line 6, the recitation “an error value” has been replaced with:
-- an error value calculated by the error function --
In Claim 16, line 9, the recitation “the varied optimal value” has been replaced with:
-- a varied optimal value --

Allowable Subject Matter
1.	Claims 1 - 2, 5 - 11 and 14 - 18 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, the prior art of record doesn’t teach alone or in combination:

generating, by the control system, a plot comprising values of the plurality of power parameters for a predefined duration of time, using one of the drive cycle and the historic data; 
dividing, by the control system, the plot into predefined number of bands based on the values of the plurality of power parameters, wherein the predefined number of bands comprises first set of bands associated with the one or more first power parameters and second set of bands associated with one or more second power parameters from the plurality of power parameters, said first set of bands is selected based on battery capacity of the secondary battery and power parameter associated with each of the predefined number of bands; 
determining, by the control system, an optimal value of current to be discharged by the primary battery for the second set of bands, based on optimization in the control system; 
computing, by the control system, current to be discharged by the secondary battery, for each of the second set of bands , based on total charge associated with respective band from the second set of bands and the optimal value of the primary battery current associated with corresponding band from the second set of bands; 
determining, by a control system, the discharge ratio associated with each of the plurality of power parameters based on the computed current of the secondary battery 
As to claims 2 and 5-9, the claims are allowed as being dependent over on the allowed claim (claim 1).

In terms of Claim 10, the prior art of record doesn’t teach alone or in combination:
A control system for controlling discharge ratio between a primary battery and a secondary battery comprising steps of:
generating a plot comprising values of the plurality of power parameters for a predefined duration of time, using one of the drive cycle and the historic data; 
dividing the plot into predefined number of bands based on the values of the plurality of power parameters, wherein the predefined number of bands comprises first set of bands associated with the one or more first power parameters and second set of bands associated with one or more second power parameters from the plurality of power parameters, said first set of bands is selected based on battery capacity of the secondary battery and power parameter associated with each of the predefined number of bands; 
determining an optimal value of current to be discharged by the primary battery for the second set of bands, based on optimization in the control system; 
computing current to be discharged by the secondary battery, for each of the second set of bands, based on total charge associated with respective band from the 
determining the discharge ratio associated with each of the plurality of power parameters based on the computed current of the secondary battery and the maximum current of the primary battery, to qenerates the function of power parameter, in combination with the remaining claim elements of claim 10.
As to claims 11 and 14-18, the claims are allowed as being dependent over on the allowed claim (claim 10).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The US Patent Application Publication by Sawada et al. (US # 20100096918).
The US Patent Application Publication by Kato et al. (US # 20120109442).
Neither Sawada nor Kato teaches alone or in combination a control system for controlling discharge ratio between the primary battery and the secondary battery based on function parameters of the vehicle, as explained in paragraph 2 above.                                                                                                                                 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 19, 2021